Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1 through 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Wands factor- Breadth of claims
Claim 1 recites “a first epitaxial metal layer” in line 2.  The limitation is not sufficiently described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification suggests that one embodiment of the epitaxially deposited metal could comprise a first layer of copper and a second layer of platinum (paragraph 46-48) (fig 3) (table 1).  However, it is known that platinum is a metal that cannot be epitaxially deposited on copper (see US 5112699 column 1 lines 50-65). 
Thus one of ordinary skill in the art would not be able to obtain at least one embodiment described by the claim.  Therefore the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or which is most nearly connected, to make and/or use the invention.
Wands Factor- Existence of working examples
There are no working examples of growing platinum on copper.

Scope of Enablement
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a crystalline substrate, does not reasonably provide enablement for a non-crystalline substrate silicon dioxide and pyrex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factor-Breadth of claims
Claim 1 broadley discloses “substrate”.
Paragraph 100 of the specification discloses “[s]ubstrate means the material on which deposited layers are formed…Examples of such other materials that are suitable, as a function of the application, for use as substrate layers and bulk substrates include, without limitation, alumina, gallium-arsenide, indium-phosphide, silica, silicon dioxide, borosilicate glass, pyrex,”
The term substrate would encompass pyrex and (amorphous) silicon dioxide which are amorphous materials. 
The specification, paragraph [0003], explicitly notes “epitaxial growth, and epitaxial deposition refer to growth or deposition of a crystalline layer on a crystalline substrate”.
The examiner submits the applicant would not be able to grow and epitaxial layer on an amorphous substrate.
The applicant could easily fix the problem by amending the term “ substrate” to “crystalline substrate”.
Wands Factor-Existence of working examples
There are no working examples of growing an epitaxial layer on amorphous silicon oxide or pyrex.

Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817